 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    RAYMOND C. WATKINS,                             Case No. 1:18-cv-01656-AWI-JDP
12                       Petitioner,                  ORDER ADOPTING FINDINGS AND
                                                      RECOMMENDATIONS THAT COURT
13           v.                                       DISMISS PETITION FOR WRIT OF
                                                      MANDAMUS
14    TUOLUMNE COUNTY SUPERIOR
      COURT,
15                                                    ECF No. 7
                         Respondent.
16

17
            Petitioner Raymond C. Watkins, a civil detainee without counsel, seeks a writ of
18
     mandamus. The court has referred this matter to a magistrate judge under 28 U.S.C. §
19
     636(b)(1)(B) and Local Rule 302.
20
            On September 26, 2019, the assigned magistrate judge recommended that the Court deny
21
     the habeas petition and decline to issue a certificate of appealability. ECF No. 7. Petitioner has
22
     not objected, and the deadline to do so has passed.
23
            In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), this Court has conducted a
24
     de novo review of the case. Having carefully reviewed the entire file, the Court concludes that the
25
     Findings and Recommendation are supported by the record and proper analysis, and there is no
26
     need to modify the Findings and Recommendations.
27

28
                                                       1
 1         Accordingly, IT IS HEREBY ORDERED that:

 2         1. The Findings and Recommendations issued on September 26, 2019 ECF No. 7, are

 3            adopted in full;

 4         2. The petition for writ of mandamus is dismissed;

 5         3. The Court declines to issue a certificate of appealability; and

 6         4. The Clerk of Court is directed to enter judgment in favor of respondent and close the

 7            case.

 8
     IT IS SO ORDERED.
 9

10   Dated: November 6, 2019
                                                SENIOR DISTRICT JUDGE
11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                     2
